Citation Nr: 0632613	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  96-48 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provision of 
38 U.S.C.A. § 1151 (West 1991) for a chronic gum disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from November 1976 to November 
1979 and from December 1979 to June 1981.

This appeal is from a September 1996 rating decision that 
denied compensation for a chronic gum disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board of Veterans' Appeals (Board) denied the claim in 
April 2000, and the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the case in 
February 2001.  The Board denied the claim in January 2002, 
and the Court vacated and remanded the case in January 2003.  
The Court vacated the Board's decision the first time to 
enable VA to implement the Veterans Claims Assistance Act of 
2000 (VCAA), which was enacted subsequent to the Board's 
April 2000 decision.  The second vacatur was for deficient VA 
implementation of the VCAA subsequent to the Court's February 
2001 vacatur.

The Board remanded this case in August 2003 for 
implementation of the VCAA.  In April 2005 and March 2006, 
the Board remanded the case again because of defective 
implementation of the VCAA.  Once again, the Board must 
remand the case because of defective implementation of the 
VCAA.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand 
by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms).  

Pursuant to the Board's March 2006 remand, VA mailed the 
veteran a letter in March 2006 that purported to notify him 
of the information and evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter did not.

The March 2006 VCAA letter, like the April 2005 letter before 
it, set forth a legal standard and evidentiary burden that 
does not apply to the veteran's claim.  In so doing, it 
abrogated his right to notice of the information and evidence 
necessary to substantiate his claim.  Worse, it could have 
inhibited him from submitting evidence fully sufficient to 
prevail in his claim because it could not meet the burden of 
proof erroneously set forth in the March 2006 letter.

Specifically, the March 2006 VCAA letter notified the veteran 
that to substantiate his claim, the evidence must show that 
additional disability that he had as a result of VA treatment 
was a direct result of VA fault or not reasonably expected as 
a result or complication of VA care.  That standard of proof 
resulted from an amendment to 38 U.S.C.A. § 1151 effective 
October 1, 1997.  At the time of the veteran's claim, he only 
had to prove that additional disability resulted from VA 
hospitalization, treatment, or surgery, not that such 
additional disability was VA's fault.  Compare 38 U.S.C.A. 
§ 1151 (West 1991) with 38 U.S.C.A. § 1151 (West 2002); see 
also Gardner v. Brown, 115 S. Ct. 552 (1994) (section 1151 
did not contain a proof-of-fault element of entitlement to 
compensation under its provisions).

The VCAA provides that VA shall afford a claimant for VA 
benefits certain notice about how to prosecute his claim.  
This notice must identify the information and evidence is 
necessary to substantiate the claim, and it must inform the 
veteran of the information and evidence he must provide and 
of the information and evidence VA will attempt to obtain for 
him, as well as other details.

It is fair, reasonable, and crucial that the notice of 
information and evidence necessary to substantiate the claim 
correctly identify the benefit claimed and advise the 
claimant how to prove entitlement to that benefit.  A notice 
letter instructing a claimant how to obtain benefits other 
than the benefit claimed is uninformative and is no notice.  
The Board's August 2003 remand instructed to '[n]otify the 
veteran that medical evidence demonstrating that medical 
evidence demonstrating that his gum disease is caused by use 
of VA-prescribed Dilantin is necessary to substantiate his 
claim.'

VA issued a VCAA notice letter in February 2004 that notified 
the veteran how to substantiate a claim for service 
connection.  None of the evidence that VA informed the 
veteran was necessary to substantiate his claim was material 
to his claim.

The Board remanded the case in April 2005.  The Board called 
to VA's attention that the February 2004 letter notified the 
veteran how to obtain a benefit other than the benefit he 
sought.  The remand instructed VA to provide VCAA notice "as 
to claims of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) . . .." (emphasis in 
original).  The citation in the instruction was critical to 
its correct execution.  The VCAA letter issued in April 2005 
provided notice of the information and evidence necessary to 
substantiate a claim under section 1151 as amended since the 
version found in the statute at the time of the veteran's 
claim, which governs his claim, and as cited in the Board's 
remand.  The potential prejudice resulting from the erroneous 
notice is not abrogated by the inclusion of the correct legal 
standard in prior supplemental statements of the case, 
because the claimant could reasonably believe that the 
subsequent notice of a different legal burden to establish 
entitlement superseded the standard stated earlier.

The Board remanded the case yet again in March 2006.  The 
Board called to VA's attention that the April 2005 letter 
notified the veteran how to obtain a benefit other than the 
benefit he sought.  The remand instructed VA to provide VCAA 
notice "for disability compensation under 38 U.S.C.A. § 1151 
(West 1991) . . .." (emphasis in original).  The citation in 
the instruction was critical to its correct execution.  The 
VCAA letter issued in March 2006 once again provided notice 
of the information and evidence necessary to substantiate a 
claim under section 1151 as amended since the version found 
in the statute at the time of the veteran's claim, which 
governs his claim, and as cited in the Board's remand.  The 
potential prejudice resulting from the erroneous notice is 
not abrogated by the inclusion of the correct legal standard 
in prior supplemental statements of the case, because the 
claimant could reasonably believe that the subsequent notice 
of a different legal burden to establish entitlement 
superseded the standard stated earlier.

Failure to implement the Board's remand instruction violates 
a claimant's right to performance of the Board's instructions 
on remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Whereas the Court and the Board have each remanded his case 
two and three times, respectively, seeking correct 
implementation of the notice requirements of the VCAA, the 
appeal cannot move forward until every aspect of VCAA notice 
is correct.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice of the information and 
evidence necessary to substantiate the 
veteran's June 1996 claim for disability 
compensation under 38 U.S.C.A. § 1151 
(West 1991).  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2006).

*The notice must be procedurally 
complete and correctly execute all 
elements of the notice requirements 
set forth in the implementing 
regulation.  38 C.F.R. § 3.159(b) 
(2006).

*The notice must be substantively 
and legally correct in setting forth 
the evidence necessary to 
substantiate a claim under section 
1151 filed in June 1996, subject to 
the no-fault criteria of the statute 
as discussed in Gardner, 115 S. Ct. 
552; see 38 U.S.C.A. § 1151 (West 
1991); VAOPGCPREC 40-97; 38 C.F.R. 
§ 3.358 (2006).

2.  Perform any additional development of 
evidence that results form issuance of the 
letter issued pursuant to instruction one 
(1).  38 C.F.R. § 3.159(c) (2006).

3.  Readjudicate the claims for 
compensation under 38 U.S.C.A. § 1151 
(West 1991).  If the claim remains denied, 
provide the appellant and his 
representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond.


Thereafter, subject to current appellate 
procedures, the case should be returned to the 
Board for further appellate consideration, if 
appropriate. The appellant need take no further 
action until he is further informed. The purpose 
of this REMAND is to afford due process. No 
inference should be drawn regarding the final 
disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


